Citation Nr: 1409361	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  08-16 516A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether a May 2008 Board decision that denied an effective date for the grant of 100 percent disability for PTSD earlier than November 28, 2001 should be revised or reversed on the basis of clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 Board decision that found no clear and unmistakable error (CUE) in the May 2008 Board decision which denied an effective date earlier than November 28, 2011 for the grant of 100 percent disability for PTSD.  

The Veteran appealed the March 2011 Board decision on CUE to the United States Court of Appeals for Veterans Claims (Court).  In May 2013, the Court granted a Joint Motion to Remand the motion of clear and unmistakable error to the Board.   


FINDINGS OF FACT

There was no clear and unmistakable error in the finding that the Veteran's PTSD disability did not warrant a 100 percent rating prior to November 28, 2001.


CONCLUSION OF LAW

The May 2008 Board decision that denied entitlement to an effective date prior to November 28, 2001, for the grant of 100 percent disability for PTSD was not clearly and unmistakably erroneous. 38 U.S.C.A. §§ 7104, 7105 (West 1991); 5110(a) (West 2002); 38 C.F.R. §§ 20.204 (2001); 3.400 (2007); 3.105, 20.1403, 20.1405 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In March 2007, the RO sent the Veteran a letter providing him notice in compliance with the VCAA and implementing laws.  See 38 U.S.C.A. § 5103; 38 C.F.R. §3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the VCAA and implementing regulations requiring specific notice to claimants do not apply to motions for CUE.  See Livesay v. Principi, 15 Vet. App. 165, 178-79   (2001) (en banc).

I. Relevant Procedural History

In May 1995, the Veteran sought to reopen a claim of service connection for a psychiatric disability.  A September 1995 rating decision found that new and material evidence had not been received to reopen the claim.  The Veteran initiated an appeal in January 1996 with the submission of a notice of disagreement (NOD).  A statement of the case (SOC) was issued by the RO in January 1996.  Such SOC became final when no communication or substantive appeal was received from the Veteran within 60 days.  See 38 U.S.C.A. § 7105(d) (West 1991).  

The Veteran filed an application to reopen his claim of service connection for PTSD on September 30, 1996.  The RO then issued a rating decision in December 1996.  The Veteran filed an NOD and the RO issued an SOC, also in December 1996.  A substantive appeal was received by the Board in March 1997.  In March 1998 the Board reopened the claim of service connection for PTSD and remanded for further development.  On remand in May 2000, the RO granted service connection for PTSD and assigned a 30 percent disability rating effective May 9, 1995.  

In June 2000, the Veteran filed an NOD with respect to both the rating percentage and effective date assigned for his PTSD claim.  Another SOC was issued in September 2000 and the Veteran filed a substantive appeal to the Board in May 2001.  In June 2001, the Board denied the claim of entitlement to an effective date for service connection prior to May 9, 1995 and remanded the issue of an initial rating in excess of 30 percent for PTSD.  The issue of an earlier effective date for the grant of service connection became final when the Veteran did not appeal the Board decision.  See 38 U.S.C.A. § 7104(b) (West 1991).  

The Veteran then sent a letter to the RO in July 2002 expressing his desire to withdraw his appeal.  In August 2003, the Veteran sent a letter to his Congressman asking for help with his claim.  The RO treated the letter to the Congressman as a claim.  See RO Letter December 2003.  A rating decision in February 2004 continued the 30 percent evaluation.  The Veteran filed an NOD in March 2004 and the RO issued an SOC in April 2004.  The Veteran filed a substantive appeal with the Board in April 2004 and the Board granted 100 percent disability for PTSD in a June 2004 decision.  In July 2004, the RO assigned an effective date of June 11, 2002 for the 100 percent disability.

The Veteran again appealed that decision requesting an earlier effective date with an NOD in December 2004, an SOC in April 2005, and a substantive appeal in May 2005.  The Board issued a remand for the RO to provide proper notice in January 2007.  The RO sent such notice and issued Supplemental SOCs in June and August 2007.  In a May 2008 decision, the Board assigned an effective date for the 100 percent disability rating for PTSD of November 28, 2001, the date VA received a letter from Dr. SA evidencing a 100 percent rating for the Veteran.   
 
That May 2008 decision is the basis upon which the Veteran's motion for clear and unmistakable error has been made.  He filed his CUE motion in June 2008.  The Board issued a decision denying the CUE motion in March 2011 and the Veteran appealed to the Court.  The Court issued a Joint Motion for Remand in May 2013 citing an error in the application of the law in the Board's decision with respect to the regulations surrounding the requirements for a withdrawal of an appeal.  Specifically, the Joint Motion states that the correct law to be applied to the Veteran's July 2002 withdrawal letter is that of the law at the time it was received, which required withdrawal of an appeal be sent to the Board, not to an RO.            

II. Analysis of Clear and Unmistakable Error

A previous determination that is final and binding will be accepted as correct in the absence of clear and unmistakable error. Where evidence establishes such error, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a). 

A determination of CUE is a three-pronged test: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310   (1992). CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

Determinations of a motion of CUE must apply only the evidence that was on file at the time of the challenged decision and the laws in existence at the time of the challenged decision.  See Fournier v. Shinseki, 23 Vet. App. 480 (2010); 38 C.F.R. §§ 20.1403(b), 20.1405(b).

The assignment of an effective date not earlier than November 28, 2001 was not clear and unmistakable error.  See Fugo, 6 Vet. App. at 43-44; 38 C.F.R. § 3.105(a).

As referenced in the Joint Motion, when applying the version of 38 C.F.R. § 20.204 in force at the time of the Veteran's letter of withdrawal, the withdrawal was not valid and the claim remained pending on appeal.  See 38 C.F.R. § 20.204 (2001) (The agency of original jurisdiction may not withdraw a Notice of Disagreement or a Substantive Appeal after filing.)  Even so, the assignment of the November 28, 2001 effective date was not erroneous.  

For an award based on an original claim, a claim reopened after a final disallowance, or a claim for an increased rating, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (2013). 

As discussed above, the prior claim of service connection for PTSD became final after 60 days from the January 1996 SOC, and the Veteran filed the pertinent application to reopen the claim on September 30, 1996.  See 38 U.S.C.A. § 7105(d) (West 1991).  The September 30, 1996 claim remained pending through the June 2004 award of 100 percent disability.  See id, see also 38 C.F.R. § 20.204 (2001).  Therefore, the appropriate effective date for the 100 percent disability rating is the date of the claim, September 30, 1996, or the date entitlement to 100 percent disability arose, whichever is later.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2007).
  
The degree of disability and effective date of a disability are findings of fact by the Board which are afforded substantial deference.  See Fenderson v. West, 12 Vet. App. 119, 125 (1999).  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Id.

The assignment of a 30 percent disability rating from the date of reopening to November 28, 2001 does not compel the conclusion that the result would have been manifestly different but for an error.  See Fugo, 6 Vet. App. at 43-44 (1993); see also 38 C.F.R. § 4.130 (1995 and 2008).  The Veteran was assigned a 30 percent disability rating based on the facts and evidence provided at the time of assignment in May 2000.  At that time, the evidence consisted of private mental health evaluations and treatment, VA contract examinations, a VA medical memorandum, and statements from the Veteran.  The evidence tended to show that the Veteran was isolated, hypervigilant, had nightmares, and flashbacks.  See VA Examination July 1999, St. Clair Evaluation May 1997, VA Examination April 1996, Evaluation by Dr. AMK May 1995.  Some of these evaluations noted difficulty functioning.  See St. Clair Evaluation May 1997, VA Examination April 1996.  However, the assignment of a 30 percent disability from the date of reopening to November 28, 2001 is supported by the evidence.  In fact, the July 1996 VA opinion concluded that the Veteran did not have PTSD at all.  

As the May 2008 Board decision noted, the first evidence of the Veteran's total inability to function or maintain a job was found in Dr. SA's addendum opinion received on November 28, 2001.  Prior to this opinion, the Board deemed the Veteran's PTSD to be 30 percent disabling.  This opinion provided the VA with notice and evidence that the Veteran's condition was severe enough to merit a 100 percent disability rating.  Therefore, November 28, 2001 was the date upon which the Board decided the Veteran was entitled to a 100 percent disability rating.  There is evidence to support a finding of 30 percent disability for the period before November 28, 2001 and evidence to support the assignment of November 28, 2001 as the effective date for the 100 percent disability.  There is no clear and unmistakable error in those findings of fact, even if a subsequent reviewer would have interpreted the facts differently.  That is to say, the conclusions reached by the Board in the May 2008 decision are not undebatably wrong.


ORDER

The motion of clear and unmistakable error with regard to the denial of an effective date prior to November 28, 2001, for the grant of 100 percent disability for PTSD is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


